                                          Case 5:19-cv-03918-LHK Document 233 Filed 01/16/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     DIRECTPACKET RESEARCH, INC.,                        Case No. 19-CV-03918-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER STAYING CASE PENDING
                                                                                             INTER PARTES REVIEW
                                  14             v.

                                  15     POLYCOM, INC,
                                  16                    Defendant.

                                  17

                                  18          On August 19, 2019, Defendant Polycom, Inc. (“Defendant”) notified the Court that on

                                  19   June 24, 2019, Polycom timely filed three petitions for inter partes review (“IPR”) with the Patent

                                  20   Trial and Appeal Board (“PTAB”) at the U.S. Patent and Trademark Office challenging all claims

                                  21   of all of the patents-in-suit as invalid. ECF No. 186. On January 13, 2020, Defendant notified the

                                  22   Court that the PTAB instituted IPR on January 13, 2020 as to all claims of all of the patents-in-

                                  23   suit. ECF No. 226. On January 16, 2020, Plaintiff directPacket Research, Inc. notified the Court

                                  24   that it “does not oppose the Court ordering a stay of this case and all related deadlines pending

                                  25   resolution of the IPR Proceedings by the PTAB.” ECF No. 232.

                                  26          The power to stay proceedings in a case is a matter within the Court’s discretion. See

                                  27   Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 806 (N.D. Cal. 1998) (citing Landis v. Am.

                                  28                                                     1
                                       Case No. 19-CV-03918-LHK
                                       ORDER STAYING CASE PENDING INTER PARTES REVIEW
                                          Case 5:19-cv-03918-LHK Document 233 Filed 01/16/20 Page 2 of 3




                                   1   Water Works & Elec. Co., 299 U.S. 248, 254-55 (1936)). “Courts have inherent power to manage

                                   2   their dockets and stay proceedings, including the authority to order a stay pending conclusion of a

                                   3   PTO reexamination.” Finjan, Inc. v. Symantec Corp., 139 F. Supp. 3d 1032, 1035 (N.D. Cal.

                                   4   2015) (quoting Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426-27 (Fed. Cir. 1988)). Courts have

                                   5   recognized “a liberal policy in favor of granting motions to stay proceedings pending the outcome

                                   6   of USPTO reexamination or reissuance proceedings.” Id. (citation omitted).

                                   7           Courts consider three factors when determining whether to grant a stay pending IPR. The

                                   8   first factor is whether the litigation has progressed significantly enough for a stay to be disfavored.

                                   9   See AT&T Intellectual Prop. I v. Tivo, Inc., 774 F. Supp. 2d 1049, 1052 (N.D. Cal. 2011) (granting

                                  10   stay where parties had not exchanged expert reports and court had not held claim construction

                                  11   hearing). Here, the Court has not held a claim construction hearing, and the parties have not filed

                                  12   dispositive motions, both of which demonstrate that the case is still in its early stages. See ECF
Northern District of California
 United States District Court




                                  13   No. 202 (Case Management Order).

                                  14           The second factor is whether granting a stay could simplify the litigation. Finjan, 139 F.

                                  15   Supp. 3d at 1035 (citation omitted). “A stay may also be granted in order to avoid inconsistent

                                  16   results . . . or avoid needless waste of judicial resources.” Evolutionary Intelligence LLC v. Apple,

                                  17   Inc., 2014 WL 93954, at *2 (N.D. Cal. Jan. 9, 2014). The second factor weighs strongly in favor

                                  18   of a stay, given that IPR could result in invalidation or amendment of all of Plaintiff’s claims in

                                  19   the instant case. At the very least, continuing with the instant lawsuit while IPR proceeds risks

                                  20   inconsistent results. PersonalWeb Tech., LLC v. Apple Inc., 69 F. Supp. 3d 1022, 1027 (N.D. Cal.

                                  21   2014) (noting that courts have stayed lawsuits pending IPR even where IPR was not yet

                                  22   instituted).

                                  23           Finally, the third factor—whether a stay prejudices Plaintiff or gives Defendant a clear

                                  24   tactical advantage—does not weigh against a stay at this early litigation stage. Id. at 1029

                                  25   (collecting cases for proposition that “delay necessarily inherent in any stay” does not constitute

                                  26   undue prejudice). Moreover, Defendant promptly filed with the Court notices of IPR institution,

                                  27   and there is no evidence of gamesmanship on Defendant’s part. ECF No. 226.

                                  28                                                      2
                                       Case No. 19-CV-03918-LHK
                                       ORDER STAYING CASE PENDING INTER PARTES REVIEW
                                          Case 5:19-cv-03918-LHK Document 233 Filed 01/16/20 Page 3 of 3




                                   1          Therefore, the Court, in its discretion, hereby STAYS the case until the Court orders

                                   2   otherwise. The parties shall inform the Court within two business days of the PTAB’s completion

                                   3   of IPR on the three patents-in-suit. The Clerk shall administratively close the file. This is a purely

                                   4   administrative procedure that does not affect the rights of the parties.

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: January 16, 2020

                                   8                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      3
                                       Case No. 19-CV-03918-LHK
                                       ORDER STAYING CASE PENDING INTER PARTES REVIEW
